Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 5 is being amended to correct minor punctuation error, i.e., removing the semicolon and adding a period in the end, as follows. 
Claim 5 (currently amended). The method of claim 1, wherein applying the web model comprises: determining one or more fault threads, and placing each fault thread at a fault position, determining a plurality of dip threads, placing each dip thread between its respective two adjacent dips, at equal distance from each of the adjacent dips.[[;]]
Authorization for this examiner’s amendment was given in an interview with Ms. Bridget Laffey, attorney of record, and later confirmed by Mr. Michael Dae, attorney of record on February 5, 2021.
Terminal Disclaimer
The terminal disclaimer filed on December 22, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,151,857 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s arguments, see after final amendment, filed on December 22, 2020, with respect to the rejection of claims 1-20 on the ground of a non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,151,857 have 
	Allowance Restated
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: the instant claims are considered an improvement over claims 1-20 of U.S. Patent No. 10,151, 857; and 
In reference to claim1: the instant claim is allowed because the closest prior art, Zhao et al. (U.S. PAP 2016/0320512, hereon Zhao) fails to anticipate or render obvious "a method” including the steps (or comprising) “…applying one or more geological models to the characteristics; wherein applying one or more geological models comprises applying a web model utilizing fault threads drawn at position and angle of the characterized fault and generating one or more geological cross-sections representative of the geological formation in the vicinity of the borehole based on geological modeling." in combination with the rest of the claim limitations as claimed and defined by the Applicants. 
In reference to claims 13 and 15: the instant claims are directed to a method and system respectively and include similar allowable subject matter as the method claim noted above. 
The remaining claims depend on their respective base claims and include further limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857